The respective attorneys for the parties on this appeal from an order of the Family Court, Nassau County, entered January 19, 1976, and the Law Guardian, have agreed that the appeal be withdrawn, after a conference held before Hon. Harry Gittleson on March 25, 1976, and they signed a stipulation to such effect, which stipulation includes an additional provision. In accordance with the foregoing, the appeal is deemed withdrawn, without costs or disbursements, and it is ordered that a further hearing be held in the Family Court, Nassau County, before any Judge other than the Judge who signed the order appealed from. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.